SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 To FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): May 10, 2010 PROTECTUS MEDICAL DEVICES, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 000-53100 98-0541881 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 110 First Avenue NE, Suite #1006 Minneapolis, MN55413 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) 612-379-3975 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) ––––– Copies to: Gregg E. Jaclin, Esq. Anslow + Jaclin,LLP 195 Route 9 South, Suite 204 Manalapan, New Jersey 07726 (732) 409-1212 ––––– Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment No. 1 to Form 8-K is being filed to revise and amend the Current Report on Form 8-K filed by Protectus Medical Devices, Inc. on May 28, 2010 in response to the comments provided by the United States Securities and Exchange Commission on June 1, 2010. Item 4.02 – Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. On May 10, 2010, Mr. John Salstrom, the Chief Executive Officer and the Chief Financial Officer(the “Authorized Officer”) of Protectus Medical Devices, Inc. (the “Company”), in connection with his preparation for the Company’s audited financial statements for the fiscal year ended December 31, 2009 concluded that the Company’s previously issued unaudited financial statements for the three months and nine months ended September 30, 2009 included in its Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission (“SEC”) on December 24, 2009, should no longer be relied upon and that disclosure should be made and action should be taken to prevent further reliance.In connection with the filings of our September 30,2010 Form 10-Q, theCompany will restate its financial statements for the nine months ended September 30, 2009 with the following adjustments to the consolidated balance sheet and statement of operations: · Balance Sheet related Adjustments: 1. Accounts payable and accrued expenses: In periods prior to September 30, 2009 the Company treated their officers as subcontractors and not as employees (foraccrued and paid compensation). The Company corrected this error and recorded accrued payroll (grossed up) and related taxes and estimatedpenaltiesand interestassociated with this period of nine months ended September 30, 2009 and all prior periods. 2. Notes payable – net of debt discount: the Company has now reflected an accurate total of net of debt discount.In addition, debt discount was supposed to be applied to the long term debt. 3. Accrued interest payable: the Companyoriginally recorded interest payments during 2009 to interest expense instead of relieving the accrued interest balance. The Company has corrected this error and reflected the accurate total of accrued interest payable and interest expense. 4. Derivative liabilities: the Company has reconsidered the day 1 fair value pursuant to the variables used in this computation, as well as the mark to market adjustment at period end.The derivative liabilities were computed under ASC 815 for embedded conversion features and warrants. 5. Convertible notes payable – net of debt discount: the Company has now reflected an accurate total.In addition, the debt discount was supposed to be applied to the long term debt. 6. Additional paid in capital: the Company has now reflected the accurate total. 7. Deficit accumulated during development stage: net result of all balance sheet changes as adjusted through the statement of operations. · Statement of Operations related Adjustments: 1. General and Administrative: the Company has now reflected the accurate total which includes the additional payroll related charges discussed in number 1 above. 2. Interest Expense: the Company has adjusted for this total in connection with the adjustment to the error in recording of interest payments and accrued interest payable (see number 3 above) as well as for the properamortization of debt discount. 3. Derivative Expense: the Company has adjusted this balance in connection with its revaluation and fair value computation of derivative liabilities at the commitment date. 4. Change in fair value of derivative financial instruments: the Company has adjusted this balance in connection with its revaluation and fair value computation of derivative liabilities at the commitment date. 2 The Authorized Officer has discussed the foregoing matters with the Company’s independent registered public accounting firm, Bartolomei Pucciarelli, LLC. The following tables present the effects of the restatement as of and for thenine months ended September 30, 2009: September 30, 2009 September 30, 2009As originally (Restated) Adjustments reported (Unaudited) (Unaudited) Assets Current Assets: Cash 70,822 - 70,822 Total Current Assets 70,822 - 70,822 Debt issue costs - net - - - Total Assets 70,822 - 70,822 Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued expenses 1,070,000 478,688 591,312 Notes payable - net of debt discount 976,774 580,861 395,913 Notes payable - related party 270,000 - 270,000 Convertible notes payable 55,000 - 55,000 Accrued interest payable 183,644 (250,937 ) 434,581 Derivative liabilities - debt and warrants 2,931,321 (463,916 ) 3,395,237 Total Current Liabilities 5,486,739 344,696 5,142,043 Long Term Liabilities: Convertible notes payable - net of debt discount 103,030 (519,455 ) 622,485 Total Long Term Liabilities: 103,030 (519,455 ) 622,485 Total Liabilities 5,589,769 (174,759 ) 5,764,528 Common stock, $0.0001 par value, 150,000,000 shares authorized, 45,225,000 and 45,000,000 shares issued and outstanding 4,522 - 4,522 Additional paid in capital 2,858,738 106,732 2,752,006 Deficit accumulated during the development stage (8,382,207 ) 68,027 (8,450,234 ) Total Stockholders'Deficit (5,518,947 ) 174,759 (5,693,706 ) Total Liabilities and Stockholders' Deficit 70,822 - 70,822 3 For the Nine For the Nine Months Ended Months Ended September 30, 2009 (consolidated) September 30, 2009 (consolidated)As Originally As Restated Adjustments Reported Operating expenses Research and development - - - General and administrative expenses 914,111 104,864 809,247 Total operating expenses 914,111 104,864 809,247 Loss from operations (914,111 ) (104,864 ) (809,247 ) Other income (expense) Interest income 104 - 104 Interest expense (140,923 ) 33,143 (174,066 ) Derivative expense (1,174,884 ) 7,237,857 (8,412,741 ) Change in fair value of derivative financial instruments (1,133,952 ) (6,828,947 ) 5,694,995 Other income (expense) - net (2,449,655 ) 442,053 (2,891,708 ) Net loss $ (3,363,766 ) $ 337,189 $ (3,700,955 ) Net Income (Loss) per Common Share - Basic and Diluted $ (0.07 ) $ 0.01 $ (0.08 ) Weighted Average Number of Common Shares Outstanding 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Protectus Medical Devices, Inc. Date:July 27 ,2010 By: /s/John S. Salstrom John S. Salstrom, Ph.D. Chief Executive Officer 5
